FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                             December 20, 2019
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 19-5025
                                                     (D.C. No. 4:18-CR-00173-JED-1)
CRISTYNE DENISE GILLELAND,                                     (N.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.**
                  _________________________________


       Appellant Cristyne Denise Gilleland appeals following her convictions for wire

fraud and filing a false tax return. On October 28, 2019, she filed her opening brief in this

court and that brief asserted three claims. First, she argued plain-error relief is required

because the restitution amount assessed as a condition of her supervised release is in

excess of the loss caused by the offense, and as a result cannot stand. Second, she urged

the district court plainly erred by delegating to the Internal Revenue Service the judicial

       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          Because this matter is being decided on a Joint Motion to Remand for
Resentencing this panel has determined unanimously that oral argument would not
materially assist in the determination of the appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
function of setting a restitution payment schedule. Finally, she asserted that upon any

remand it would be appropriate to clarify the final order of forfeiture issued on February

11, 2019, to reflect the parties’ agreement on the forfeiture amount.

       On December 19, 2019, and while the deadline was pending for filing a response

brief, the parties filed a Joint Motion to Remand for Resentencing. The Joint Motion

asserts relief is appropriate on each of the issues raised in the opening brief, and requests

that this court vacate the underlying judgment and remand for resentencing. Upon

consideration and review of the record we grant the Motion as directed in this Order and

Judgment.

       Specifically, we remand with instructions for the United States District Court for

the Northern District of Oklahoma to vacate both the judgment issued on February 27,

2019 and the Amended Judgment issued on April 25, 2019, and to undertake, in its

discretion, all necessary and appropriate proceedings required to resentence Ms. Gilleland

and clarify the forfeiture order in accord with the Joint Motion filed here.

       The Clerk is directed to issue the mandate forthwith.


                                               Entered for the Court


                                               Per Curiam




                                              2